Citation Nr: 0424070	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-12 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).     


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1966 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.                   

By a June 2001 action, the Board remanded this case for 
additional development.


FINDING OF FACT

The appellant's PTSD produces occupational and social 
impairment with deficiencies in most areas, including work, 
family relations, and mood, due to such symptoms as 
depression, flashbacks, anxiety, hypervigilance, an 
exaggerated startle response, social isolation, passive 
suicidal ideations, unprovoked irritability, and sleep 
difficulties, including nightmares and night sweats.


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent schedular 
evaluation for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In the present case, given that this matter comes before the 
Board on appeal of an April 2000 rating action, and that the 
VCAA was not signed into law until November 2000, it was not 
until after the original rating action on appeal was 
promulgated did the RO provide notice to the appellant 
regarding the duty to notify him of the evidence he must 
provide, and the evidence that VA would obtain on his behalf.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Nevertheless, the Board observes that in regard to the issue 
on appeal, there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claim, including at a hearing 
before the undersigned Board member.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the appellant has 
also been notified of the applicable laws and regulations 
that set forth the criteria for entitlement to an initial 
evaluation in excess of 50 percent for PTSD.  The discussions 
in the statement of the case and the supplemental statement 
of the case have further informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  

With respect to VA's duty to notify, the appellant was first 
informed of the VCAA in a letter from the RO, dated in 
January 2001.  Additionally, in a June 2001 Board decision, 
the appellant was again notified of the VCAA, and in July 
2001, the RO sent the appellant a letter in which he was 
notified of the VCAA, the types of evidence he needed to 
submit, and the development the VA would undertake.  The 
letter specifically informed the appellant what was needed 
from him and what VA would obtain on his behalf.  Moreover, 
the Board notes that the September 2002 supplemental 
statement of the case provided the appellant with the text of 
the relevant portions of the VCAA, as well as the 
implementing regulations.  Therefore, in light of the above, 
the Board finds that the VA's duty to notify has been fully 
satisfied (see Quartuccio, 16 Vet. App. at 183), and that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence.  
He was also provided with notice of the appropriate law and 
regulations pertinent to his increased rating claim.  He was 
further provided notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran [appellant] regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in April 2002, the appellant underwent a 
VA psychiatric examination which was pertinent to his 
increased rating claim.  The Board further observes that in 
this case, there is no outstanding evidence to be obtained, 
either by VA or the appellant.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.  The Board also 
finds, in light of the above, that the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).


II.  Factual Background

A private psychosocial assessment report, dated in October 
1999, shows that at that time, the appellant underwent a 
psychosocial evaluation which was conducted by E.M.T., Ph.D., 
licensed psychologist.  In the October 1999 report, Dr. T. 
stated that the appellant was a 54 year old Vietnam Army 
veteran who currently lived with his second wife.  The 
appellant had been married to his second wife since 1979, and 
he had been previously married from 1969 to 1977.  The 
appellant had one biological son from his first marriage, who 
was currently age 28.  According to Dr. T., the appellant 
last worked in 1992 for the Department of Corrections.  Dr. 
T. indicated that the appellant left school in the eleventh 
grade, but did complete a General Equivalency Diploma (GED).  
The appellant had no additional specific vocational 
preparation.  Dr. T. noted that while the appellant was in 
the military, he was stationed in Vietnam.  After being in 
the field for 90 days, the appellant was shot and medically 
evacuated out to Japan.  The appellant was subsequently 
hospitalized for six months before being discharged.  Dr. T. 
reported that according to the appellant, in January 1999, 
while surfing the Internet, he came across some information 
pertaining to Vietnam, and since that time, he had had 
exaggerated insomnia, irritability, and depression, with 
withdrawal and isolation, as well as difficulty 
concentrating, memory loss, and other symptomatology 
pertaining to his Vietnam experience.  The appellant denied 
any prior psychological or psychiatric treatment, and he 
stated that he had never been hospitalized for any 
psychiatric problems.  Dr. T. indicated that at present, the 
appellant was suffering from heart problems, as well as high 
blood pressure.  The appellant's medications included Ativan 
for anxiety and Prozac for depression.  Dr. T. noted that 
according to the appellant, he had never used street drugs, 
except for trying them in the military, and he had stopped 
drinking in 1985.  Dr. T. reported that drugs and alcohol did 
not appear to be a problem for the appellant.  Upon mental 
status evaluation, Dr. T. noted that the appellant was 
oriented in all three spheres.  He was neatly dressed, and he 
was of average intelligence, with appropriate speech.  The 
appellant's memory function was somewhat impaired and his 
affect was flat.  The appellant's judgment was fair, and he 
denied any type of delusions, disorganized thinking, or 
hallucinations, except for his description of flashbacks.     

In the October 1999 private psychosocial assessment report, 
Dr. T. stated that the appellant had received a Purple Heart 
for injuries sustained after being in the field in Vietnam 
for approximately 90 days.  According to Dr. T., the 
appellant complained of intrusive and involuntary thoughts 
regarding his Vietnam experience, especially since January 
1999.  The appellant experienced dreams and/or nightmares two 
to three times per week wherein he woke up sweating, 
frightened, and with his heart racing.  He became extremely 
upset around places, people, and events that reminded him of 
Vietnam, and most of the time, he tried to avoid them.  The 
sound of helicopters could activate intrusive and involuntary 
thoughts, and the appellant had experienced flashbacks in the 
past.  In addition, the anniversary date of the appellant's 
injury was always difficult for him.  Dr. T. stated that the 
appellant had felt emotionally numb and void of feeling since 
he returned from Vietnam.  According to Dr. T., the appellant 
did not have any close friends and he did not trust anyone 
except for his current wife.  Dr. T. stated that the 
appellant had avoided thinking or talking about his traumas 
for many years, and that he had basically been in denial 
until recently.  According to Dr. T., the appellant had felt 
alienated/separate and different since his return from 
Vietnam, and he had felt as though he did not fit into 
society well.  He had had a sense of doom and negativity 
since returning from the military.  The appellant had lost 
interest in things that he had previously enjoyed, 
particularly woodworking and taking care of his yard.  Even 
though the appellant had only been in Vietnam for three 
months, he had difficulty remembering certain aspects of his 
trauma.  Dr. T. stated that the appellant also experienced 
difficulty falling asleep and staying asleep.  According to 
Dr. T., the appellant might only sleep for three hours at a 
time, and then he would wake up and would feel fatigued 
during the day.  The appellant had irritability and sometimes 
outbursts of anger, not related to issues at hand, and he had 
difficulty concentrating and remembering.  He was extremely 
hyper-vigilant and indicated that he had an alarm system, 
motion sensors, and video cameras set up at his home.  When 
asked whether or not he had anything valuable at his home, 
the appellant indicated "no," but that he felt threatened.  
Dr. T. noted that the appellant had recently purchased a 
shotgun and had a night scope so that he could look out into 
the tree line.  According to Dr. T., the appellant had an 
exaggerated startle response.  Dr. T. reported that based on 
her clinical interview with the appellant and her assessment 
of the appellant's situation, she would recommend individual 
counseling sessions.      

In March 2000, the appellant underwent a VA PTSD examination.  
At that time, the examiner stated that the appellant's claims 
file documented the residual effects of a gunshot wound to 
the appellant's right arm which occurred while he was in 
Vietnam in 1968.  The examiner indicated that according to 
the appellant, at the time of his injury, he was under heavy 
enemy fire and "five of us were in the process of walking 
out of a bomb crater when three of us were shot."  The 
appellant reported that he was wounded in the right shoulder, 
and that the other two soldiers died of gunshot wounds to the 
head.  He noted that at present, he had nightmares related to 
his war injury.  The appellant stated that for the past 30 
years, he had experienced repetitive nightmares where he 
heard "three gunshots."  He noted that he had not placed 
any emphasis on the "three" gunshots until recently in 
therapy, when his therapist pointed out that when he was 
wounded, two other people were killed and there were 
"three."  According to the appellant, he currently took 
Ativan prior to falling asleep because if he did not take the 
medication, he had a lot of nightmares.  He indicated that he 
still had nightmares two to three times a week, and that his 
nightmares were about Vietnam.  The appellant stated that 
when he had nightmares, he was afraid of getting out of bed 
and felt terror.  He revealed that he could not get back to 
sleep and would toss and turn until morning.  According to 
the appellant, in the past, he had hit out at his wife during 
a nightmare and grabbed her "a couple of times."  The 
appellant noted that his wife had told him that he was 
yelling in his sleep and was sweating.  

In the March 2000 VA examination report, the examiner noted 
that the appellant was disabled because of a cardiac 
condition.  According to the examiner, a typical day for the 
appellant was to wake up at 9:00 AM and talk with his wife 
throughout the morning.  At noon, the appellant would nap for 
a couple of hours and then have coffee with his wife until it 
was time for her to leave for work.  While the appellant's 
wife was at work, the appellant would spend time on the 
Internet and watch television.  The examiner stated that 
according to the appellant, he did not read because he had 
difficulty concentrating.  The appellant would eat dinner at 
6:00 PM and, when his wife came home, they would have a snack 
together.  The examiner indicated that according to the 
appellant, his energy had been better in the past four or 
five months because he had been put on a cardiac medicine for 
his "heart muscle."  The examiner noted that the appellant 
had had two heart attacks; one in 1993 and a second one in 
1999.  The examiner stated that according to the appellant, 
he did not feel hopeless, but felt somewhat helpless because 
of his heart.  The appellant reported that he had difficulty 
remembering things, and stated that he was fearful of going 
outside because he was worried that he could not "defend 
himself."  He indicated that he cried about once every six 
weeks and that he cried when he found people he knew from 
Vietnam on the Internet.  The appellant described his 
appetite as "good."  He noted that he had suicidal thoughts 
immediately after his heart attack and being told that he had 
such serious heart disease, but that he did not currently 
have any suicidal ideations.  When asked to rate his 
depression on a one to 10 scale where one was being so 
depressed he needed to be in the hospital, and 10 was feeling 
his best self, the appellant stated that he was a three or 
four.  When asked about what he did for fun, the appellant 
responded that he liked to "go on vacation with [his] 
wife."  In regard to his employment history, the appellant 
stated that he had last worked in 1992 and noted that he had 
"bounced around a lot" in terms of work.  The appellant 
reported that he had had multiple jobs, but that "none of 
them worked out."  He stated that he had worked at a service 
station a couple of times, and had worked as a car salesman.  
According to the appellant, he had worked multiple jobs as a 
security guard, the last one in 1992.  The appellant 
indicated that his longest job was for three years when he 
worked as a security guard.  He noted that he had also worked 
as a police officer for some time, but that that job ended 
because it was funded by "soft money."  The examiner noted 
that there was no past history of substance abuse, and that 
the appellant denied any and all substance abuse, except for 
trying marijuana one time in Vietnam.  The appellant stated 
that he had smoked cigarettes from 1969 to 1990, and that he 
had been a heavy alcohol drinker, but stopped drinking 10 
years ago.  

Upon mental status evaluation, the examiner noted that the 
appellant was cooperative and demonstrated good personal 
hygiene.  The appellant was neatly and cleanly dressed in 
casual clothing, his speech was clear, and there was no 
evidence of speech defect or deficit.  The examiner stated 
that the appellant's mood was mildly depressed, and he 
indicated that according to the appellant, "things" were 
better now that he was on medication which included the 
antidepressant, Prozac.  The examiner reported that the 
appellant demonstrated sleep disorder, anhedonia, decreased 
energy, feelings of helplessness, crying spells, decreased 
sex drive (possibly secondary to medication), and some 
dysphoria.  The appellant denied any suicidal thoughts at 
present.  According to the examiner, the appellant was 
rational and logical throughout the interview.  There was no 
evidence of psychotic thought process nor psychotic thought 
content.  The appellant denied visual or auditory 
hallucinations, and he denied feelings as if the television 
or radio were talking to him.  The appellant denied specific 
conspiracies; however, he noted that in his work life, there 
were many times when he felt that things seemed to be set up 
against him.  According to the appellant, he had difficulty 
concentrating on reading.  The appellant denied obsessions 
and rituals, and he denied panic spells.  He reported that he 
had difficulty with his temper and a major problem was 
"anger."  The appellant stated that he had been put on his 
antidepressant because of anger.  According to the appellant, 
he had anger "instantaneously," and he noted that his anger 
would come out "for absolutely no reason."  He reported 
that he had "road rage" before such a thing existed, and 
that he would "cuss" at people, "rant and rave," and go 
out of his way to keep people from passing him.  He also 
noted that he would yell at his wife.  According to the 
appellant, he used to have road rage daily, but that since he 
had been on medication, it had dropped drastically to one 
time per month.  The appellant further reported that in the 
past, he would yell at his wife three times a week, but that 
since he had been on medication, that had been decreased to 
once every two weeks.   

On formal mental status testing, the appellant demonstrated a 
good fund of knowledge commensurate with his GED education.  
He was able to demonstrate abstract thought process with 
standard items of similarity, as well as by giving general 
meanings to old sayings of proverbs.  The appellant was able 
to do simple arithmetic such as addition, subtraction, 
multiplication, and division, and was able to complete a 
complex story problem in his head.  The examiner noted that 
the appellant had never been in a psychiatric hospital, and 
that prior to the previous four months, he had never received 
any out-patient psychological or psychiatric counseling.  
According to the examiner, the appellant had been seeing Dr. 
T. for the past four months for talking therapy.  The 
diagnoses were the following: (Axis I) (1) PTSD, (2) 
dysthymia, (Axis III) (1) shoulder muscle injury, (2) status 
post myocardial infarction times two, (3) congestive heart 
failure, (Axis IV) serious/multiple medical problems, and 
(Axis V) Global Assessment of Functioning (GAF) score of 50.  
The examiner stated that the appellant experienced serious 
symptoms of depression and PTSD, and was impaired socially 
and occupationally.  The examiner stated that the appellant 
had a Vietnam experience that would be seen as "traumatic" 
and responded with fear, helplessness, and horror.  According 
to the examiner, that traumatic event was persistently re-
experienced by the appellant in memories and in nightmares.  
The appellant isolated himself, had diminished interest in 
significant activities, felt detached, and had a restricted 
range of affect (anger and depression).  According to the 
examiner, the appellant had persistent symptoms in terms of a 
sleep disorder, irritability, outbursts of anger, difficulty 
concentrating, and exaggerated startle response.  The 
examiner stated that it was difficult to give a GAF score for 
the appellant as the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), designated "do 
not include impairment in functioning due to physical 
limitations."  According to the examiner, the appellant had 
serious heart disease which had effected his mood and his 
view of the future.  The examiner indicated that although the 
appellant had only recently been diagnosed with PTSD, it 
appeared that he had had long-term difficulties that were 
undiagnosed including general distrust for people (except for 
his wife), lack of close friends, avoiding thinking about or 
talking about his trauma, feeling as if he did not fit into 
society, and a 30 year history of nightmares.    

By an April 2000 rating action, the RO granted the 
appellant's claim for entitlement to service connection for 
PTSD.  At that time, the RO assigned a 50 percent disability 
rating under Diagnostic Code 9411, effective from December 
30, 1999, for the appellant's service-connected PTSD.  

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that due to his PTSD, he had trouble sleeping 
through the night and that he would wake up due to 
nightmares.  (Transcript (T.) at pages (pgs.) 2 & 3).  The 
appellant indicated that he had problems with employment 
because he would get irritated with people, and that he had 
last worked in 1992.  (T. at pgs. 4 & 5).  According to the 
appellant, he had contemplated suicide, but had never 
actually "put a gun to [his] head."  (T. at page (pg.) 5).  
He reported that he had outbursts of anger and problems 
concentrating.  (T. at pgs. 6 & 7).  The appellant noted that 
he also had flashbacks, but that since he had started taking 
his medication, his flashbacks were less often.  (T. at pg. 
7).  He stated that he had isolated himself from people, 
except for his wife, and that he did not like to leave his 
house.  (T. at pgs. 11 & 12).  

A VA PTSD examination was conducted in April 2002.  At that 
time, the appellant stated that he was seeing a psychiatrist 
once a month "for medications only."  Regarding his PTSD 
symptoms, the appellant stated that he had nightmares 
approximately three times per week.  According to the 
appellant, the nightmares usually involved "the VC (Viet 
Cong) coming through the bunker," and he would wake up 
screaming.  The appellant indicated that he also had night 
sweats, secondary to the nightmares, and that he felt that he 
always had to be on alert.  He noted that he did not like to 
sleep in the dark, and that he always had to sleep with his 
clothes on.  According to the appellant, at times, he had 
experienced auditory hallucinations as he heard "the VC 
talking."  When asked to explain that further, the appellant 
responded that he had trees in his backyard, and that while 
he was doing landscaping in his tractor, he heard "the VC 
talking."  Per the appellant's report, the last time that 
happened was in summer 2001.  The appellant stated that he 
was currently taking medication for those symptoms.  
According to the examiner, hyperstartle was also evident 
because the appellant noted that he would freeze when he 
heard a car backfire.  The appellant was also concerned for 
his personal safety and only felt "safest in [his] home."  
The appellant had set up cameras around his house to view the 
outside, and he had also cut down trees on his property so 
that he could see if anyone approached his house.  According 
to the appellant, his anger was also a problem.  

Upon mental status evaluation, the examiner stated that the 
appellant was casually and appropriately dressed for the 
evaluation.  Hygiene was intact, and eye contact was 
consistent throughout the evaluation.  Speech was of normal 
tone and volume, and the appellant's mood was calm.  
According to the examiner, the appellant appeared anxious 
several times during the interview.  The appellant's affect 
was appropriate to subject matter.  Thought processes 
appeared logical and goal-directed.  The appellant did not 
endorse nor manifest any psychotic symptoms during the 
evaluation.  However, in the past, the appellant purported 
that he had had auditory hallucinations and was presently on 
medication since summer 2001.  The appellant denied any 
thoughts to harm himself or others.  Cognitively, the 
appellant was oriented to time, person, and place.  No 
abnormalities were noted in his ability to concentrate or 
attend.  Both immediate and recent memory were intact.  
Interpretation of proverbs was "abstract."  Testing of 
social judgment appeared intact.  Fund of knowledge was in 
the normal range of intelligence.  The diagnoses were the 
following: (Axis I) PTSD, (Axis III) congestive heart failure 
with angina, (Axis IV) exposure to war trauma, and (Axis V) 
GAF score of 65.  The examiner noted that the appellant's 
PTSD symptoms included nightmares, hyperalert, hyperstartle, 
road rage, and night sweats.  According to the examiner, the 
appellant also experienced auditory hallucinations, which 
appeared at the present to be under control with the use of 
medication.  

Following the April 2002 VA PTSD examination, the RO 
determined that the examination was inadequate because the 
examiner did not provide an opinion concerning the degree of 
social and industrial impairment resulting from the 
appellant's PTSD, to include whether it was sufficient by 
itself to render him unemployable.  Thus, in August 2002, the 
examiner from the appellant's April 2002 VA PTSD examination, 
provided an addendum to the April 2002 VA PTSD examination 
report.  In the addendum, the examiner stated that secondary 
to the appellant's reported symptoms, he had a severe degree 
of social and industrial impairment resulting from his PTSD.  
However, the examiner stated that he could not overlook the 
appellant's cardiac condition, and as such, it was very 
difficult for him to make a decision on whether the 
appellant's PTSD symptoms alone would render him 
unemployable.  Thus, given that the appellant's GAF score 
encompassed the appellant's psychological, social, and 
occupational functioning within the last year, the examiner 
indicated that in the April 2002 evaluation, he had assigned 
the appellant a GAF score of 65, placing the appellant in the 
mild symptoms range.  However, the examiner noted that as a 
result of the most recent evaluation in July 2002, it was his 
opinion that the appellant's GAF score should be lowered to 
50, placing the appellant in the serious symptoms range.  
According to the examiner, that was a difficult assessment to 
make because the appellant did have a few friends, did not 
have a flat affect, and did not have panic attacks.  The 
examiner noted that the above symptoms would place the 
appellant in the moderate range of symptoms.  According to 
the examiner, the appellant's GAF score of 50 was given 
secondary to the consideration that the appellant had 
expressed fleeting suicidal thoughts (although the appellant 
stated that he had never had a suicide attempt), and there 
had been an increased need in the appellant's medications 
"to hopefully improve his worsening depressive symptoms."  
The examiner also indicated that he had questioned the 
appellant and his wife as to the safety of having a gun in 
the appellant's household when he had fleeting suicidal 
thoughts.  According to the examiner, the appellant and his 
wife were resistant to giving up the weapon and they stated 
that the ammunition and weapon were kept in two separate 
locations in their motor home.  


III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 119.       

As noted above, in the April 2000 rating action, the 
appellant's claim for entitlement to service connection for 
PTSD was granted and a 50 percent disabling evaluation was 
assigned under Diagnostic Code 9411, effective from December 
30, 1999.  As the appellant took issue with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the Board must evaluate the relevant 
evidence since December 30, 1999.    

The appellant's service-connected PTSD is currently assigned 
a 50 percent evaluation in accordance with the criteria set 
forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
Diagnostic Code 9411, a 50 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).        

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.     

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Based on the evidence described above, the Board finds that 
the appellant's PTSD symptoms approximate the criteria for a 
70 percent rating.  The appellant experiences deficiencies in 
most areas, to include work, mood, and family relationships 
as a result of his PTSD symptoms.  The appellant's PTSD 
symptoms include persistent depression and significant 
disturbances of motivation and mood taking the form of anger, 
unprovoked irritability, anxiety, flashbacks, hypervigilence, 
an exaggerated startle response, and sleep difficulties, 
including nightmares and night sweats.  In addition, the 
Board recognizes that the appellant's GAF score increased 
from a score of 50 at the time of his March 2000 VA PTSD 
examination, to a GAF score of 65 at the time of his April 
2002 VA PTSD examination.  However, the Board observes that 
in the August 2002 addendum to the April 2002 VA PTSD 
examination report, the examiner from the appellant's April 
2002 VA PTSD examination stated that as a result of the 
appellant's most recent evaluation in July 2002, it was his 
opinion that the appellant's GAF score should be lowered to 
50, placing the appellant in the serious symptoms range.  In 
this regard, although the examiner recognized that the 
appellant did have a few friends, did not have a flat affect, 
and did not have panic attacks, nevertheless, the examiner 
noted that the appellant had expressed fleeting suicidal 
thoughts, and there had been an increased need in the 
appellant's medications "to hopefully improve his worsening 
depressive symptoms."        

In this case, the Board notes that the appellant last worked 
in 1992.  The Board recognizes that one of the reasons why 
the appellant stopped working was because of his non-service 
connected heart problems.  However, in regard to the degree 
of social and industrial impairment resulting solely from the 
appellant's service-connected PTSD, the Board notes that in 
the appellant's March 2000 VA PTSD examination, the examiner 
stated that the appellant experienced serious symptoms of 
depression and PTSD, and was impaired socially and 
occupationally.  In addition, in the August 2002 addendum to 
the April 2002 VA PTSD examination report, the examiner 
indicated that the appellant had a severe degree of social 
and industrial impairment resulting from his PTSD.  Moreover, 
the Board observes that as previously stated, the examiners 
from the appellant's March 2000 and April 2002 VA PTSD 
examinations have provided a GAF score of 50 in relation to 
the appellant's service-connected PTSD.  In this regard, the 
Board notes that the DSM-IV provides that a GAF score rates 
the overall psychological functioning on a scale of zero to 
100, with zero representing the lowest level of functioning.  
See American Psychiatric Association's (APA's) Quick 
Reference to DSM-IV 44, n.1 (1994).  A GAF score of 41 to 50 
suggests "serious" impairment in social and occupational 
functioning (e.g., no friends, unable to keep a job).  Id. at 
47.

Based on the evidence described above, and with consideration 
of 38 C.F.R. § 4.7, it is the opinion of the Board that the 
appellant's PTSD symptomatology more closely meets the 
criteria for a 70 percent rating under the provisions of 
Diagnostic Code 9411.  At that very least, the evidence for 
and against an evaluation in excess of 50 percent for the 
service-connected PTSD is in equipoise, and as such, 
reasonable doubt is resolved in favor of the appellant.  38 
C.F.R. § 4.3. Accordingly, an initial evaluation of 70 
percent for the appellant's service-connected PTSD is 
warranted for the entire period since the award of service 
connection.    

Further, it is important to note that this same evidence does 
not demonstrate that a rating in excess of 70 percent is in 
order.  The Board observes that despite the above-noted 
symptoms, there is no indication that the appellant is unable 
to perform the activities of daily living.  In the March 2000 
VA PTSD examination report, it was noted that the appellant 
demonstrated good personal hygiene, and in the April 2002 VA 
PTSD examination report, it was reported that the appellant's 
hygiene was intact.  Additionally, in the instant case, 
although the appellant has expressed fleeting suicidal 
thoughts, nevertheless, the Board observes that he has never 
actually made any suicide attempts.  Moreover, there is no 
indication that the appellant has gross impairment in his 
thought processes or communication, or that he suffers from 
persistent delusions or hallucinations.  In this regard, the 
Board recognizes that in the April 2002 VA PTSD examination 
report, the appellant stated that he had experienced auditory 
hallucinations; the last time being in summer 2001.  However, 
the appellant noted that he was currently taking medication 
for those symptoms, and the examiner stated that the 
appellant did not endorse nor manifest any psychotic symptoms 
during the evaluation.  In addition, the examiner indicated 
that the appellant's thought processes appeared logical and 
goal-directed.  Furthermore, in the appellant's March 2000 VA 
PTSD examination report, the examiner stated that the 
appellant was rational and logical throughout the interview, 
and that there was no evidence of psychotic thought process 
nor psychotic thought content.  The appellant also denied 
visual or auditory hallucinations, and he denied feelings as 
if the television or radio were talking to him.  The Board 
further notes that although the appellant is socially 
isolated, nevertheless, he has been married to his second 
wife for approximately 25 years.  For these reasons, the 
Board finds that the appellant's symptoms do not rise to the 
level of 100 percent disabling.  For these same reasons, the 
Board is of the view that an award of total disability is not 
warranted under 38 C.F.R. § 4.16 (2003).  Moreover, the 
appellant has not experienced unusual difficulties, such as 
the need for frequent hospitalization, such as to render 
application of the rating criteria impractical.  38 C.F.R. § 
3.321(b)(1) (2003).  In fact, his symptoms and resulting 
difficulties are specifically contemplated by the criteria of 
Diagnostic Code 9411.  


ORDER

A 70 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary awards.  





	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



